      Case 1:17-cr-00724-JSR Document 24 Filed 06/19/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,


                  v.                      17-cr-724 (JSR)

 CLEAMENT FRANCE,
                                          ORDER
             Defendant.



JED S. RAKOFF, U.S.D.J.

     On January 17, 2018, defendant Cleament France pled guilty to

possessing   ammunition   which   had   previously   been   shipped   and

transported in interstate and foreign commerce, in violation of

Title 18, U.S.C. § 922(g)(a). This conviction stemmed from a police

search of France’s residence on or about October 19, 2017, which

recovered a black air pistol and seven rounds of ammunition, as

well as a marijuana cigarette. On April 19, 2018, the Court

sentenced France to a below guidelines sentence of 48 months’

imprisonment and 3 years’ supervised release. He has served about

three years in prison and his projected release date is March 19,

2021. France, who is currently housed at FCI Schuylkill, now moves

for compassionate release pursuant to 18 U.S.C. § 3582.

     Prior to the enactment of the FIRST STEP Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194 (2018), only the Director of the Bureau

of Prison (“BOP”) could file a motion for compassionate release to
        Case 1:17-cr-00724-JSR Document 24 Filed 06/19/20 Page 2 of 4



courts. The FIRST STEP Act amended this provision to permit an

inmate to file a motion for compassionate release following the

exhaustion of his or her administrative remedies with the Bureau

of Prisons (“BOP”) or 30 days after submitting a request to the

appropriate Warden. See 18 U.S.C. § 3582(c)(1)(A). France first

submitted an administrative request for compassionate release or

home   confinement    on   April   22,   2020,   and   the   Warden   of   FCI

Schuylkill denied the request on April 27, 2020. See Gov’t Mem. of

Law in Opp. to Deft. Mot. for Compassionate Release (“Gov’t Opp.”),

Exh. A, ECF No. 22. Accordingly, and although the exhaustion

requirement is waivable in these circumstances, see United States

v. Haney, No. 19-cr-541 (JSR), 2020 WL 1821988 (S.D.N.Y. Apr. 13,

2020), France has exhausted his administrative remedies.

       Upon receipt of a properly filed § 3582(c)(1)(A) motion a

court may reduce the petitioner’s sentence if, after

consideration of the 18 U.S.C. § 3553(a) factors, it finds that

“extraordinary and compelling reasons” warrant such a reduction.

Both the Government and the defense agree that France has

established “extraordinary and compelling” reasons for his

release because of his asthma. The Court thus focuses on whether

the 3553(a) factors support early release to home confinement.

For the following reasons, the Court finds that the 3553(a)

factors weigh against compassionate release.
         Case 1:17-cr-00724-JSR Document 24 Filed 06/19/20 Page 3 of 4



       Defense counsel primarily argues that the COVID-19 pandemic

requires this Court to revisit its analysis at sentencing, in

particular with respect to §§ 3553(a)(1) (France’s “history and

characteristics”) and 3553(a)(2)(D) (the “need to provide”

France with “needed . . . medical care” “in the most effective

manner”). The Court is unpersuaded. Although France suffers from

some medical conditions that put him at heightened risk for

COVID-19, including obesity, asthma, and pre-diabetes, France’s

medical records indicate that he is otherwise in fairly good

health and is receiving treatment for his conditions. See Gov’t

Opp., Exh. A at 5-9; Exh. B. Moreover, France, at 29 years old,

is not in the age category at highest risk for serious illness

from COVID-19. Perhaps most importantly, there have been no

reported cases of coronavirus or coronavirus-related deaths at

FCI Schuykill to date.1 Thus, there is no indication that France

is at greater risk of contracting COVID-19 at FCI Schuykill at

present than he would be at his mother’s home in the Bronx,

where he would go if released. Thus, neither France’s history

and characteristics nor the need to provide France with needed

medical care ultimately support release in this case.

       Defense counsel also argues that because France has served

a substantial portion of his sentence, the time he has served in



1
    See https://www.bop.gov/coronavirus/.
         Case 1:17-cr-00724-JSR Document 24 Filed 06/19/20 Page 4 of 4



prison has already achieved much of the original sentence’s

purpose. The Court disagrees. A further reduction in France’s

sentence, which was already below the applicable Guidelines

range, would not reflect the seriousness of his crimes, provide

just punishment, promote respect for the law, and afford

specific and general deterrence. Against the background of gun

violence in this country, defendant’s conduct was very serious,

and occurred shortly after his release from prison for another

offense involving a firearm.

    Accordingly, the motion for compassionate release is

denied.

    SO ORDERED.

Dated:      New York, NY                  ________________________

            June 19, 2020                 JED S. RAKOFF, U.S.D.J.
